 IBEWLOCAL 26261International Brotherhood of Electrical Workers, Lo-cal No.26, AFL-CIOandTaylor Woodrow BlitmanConstruction CorporationandElectric Utility Em-ployeesUnion.Cases 5-CD-169, 5-CD-170, 5-CD-171, and 5-CD-173January 31, 1972DECISION AND DETERMINATION OFDISPUTEBY CHAIRMAN MILLER AND MEMBERS FANNINGAND JENKINSPepco is a public utility company engaged in thesupply and installation of various classes of electricalservice and power to customers in the Greater Wash-ington metropolitan area. It is incorporated in the Dis-trict of Columbia and the Commonwealth of Virginia,and it annually does a gross volume of business inexcess of $250,000.Taylor and Pepco concede, and we find, that they areeach an employer engaged in commerce within themeaningof the Act, and that it will effectuate the poli-cies of the Act to assert jurisdiction herein.II.THELABOR ORGANIZATIONSThis is a proceeding under Section 10(k) of the Na-tionalLabor Relations Act, as amended, followingcharges filed by Taylor Woodrow Blitman Construc-tion Corporation (herein referred to as Taylor) andElectric Utility Employees Union (herein referred to asEUEU),allegingthatRespondent, InternationalBrotherhood of Electric Workers, Local 26, AFL-CIO(herein referred to as Local 26) has violated Section8(b)(4)(D) of the Act by engaging in certain proscribedactivity with an object of forcing or requiring the as-signmentof certain work described below to employeesrepresented by Local 26 rather than to employees ofPotomac Electric Power Company (herein referred toas Pepco). A hearing was held before Hearing OfficerJohn L. Kluttz on October 28, 1971. All parties' ap-peared at the hearing and were afforded full oppor-tunity to be heard,to examineand cross-examine wit-nesses, and to adduce evidence bearing on the issues.EUEU and Pepco filed briefs in support of their posi-tions and they have been duly considered.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the rulings made by theHearing Officer at the hearing and finds that they arefree from prejudicial error. They are hereby affirmed.Upon the entire record in this case, the Board makesthe following findings:1.THE BUSINESS OF THE EMPLOYERSTaylor is a Delaware corporation having its principaloffice in New York, New York, and is engaged in theconstruction of a shopping mall in the city of Rockville,Maryland. In the course of its operation at Rockville,Maryland, Taylor annually receives goods and materi-als directly from outside the State of Maryland valuedin excess of $50,000.'Pepco was permitted to intervene at the hearing.195 NLRB No. 39We find that EUEU and Local 26 are labor organiza-tionswithin themeaning ofSection 2(5) of the Act.III.THE DISPUTEA. TheWork inDisputeThe disputedworkinvolves the installation of trans-formers and the extending of primary feeders to servicetermination facilities at sites selected by the customereither within or outside the customer's building.B. BackgroundPepco supplies electrical power to customers in theDistrict of Columbia and in certain areas in nearbyMaryland and Virginia. Part of the service provided byPepco includes the installation of cables, transformers,and related equipment and the connection thereof toequipment owned by the customer. Prior to 1967,Pepco customarily installed the equipment in vaultslocated outside the customer's building. The installa-tion work was performed by Pepco's cable pullers andcable splicers, represented by EUEU.In 1967, Pepco began providing "rooftop" installa-tion service by which the same equipment was installedin facilities located at the top of the customer's buildingrather than outside the building. The advantage of arooftop installation, according to Pepco, is that it al-lows Pepco to supply a larger electrical load require-ment with a smaller loss of electrical power. Rooftopinstallations are primarily used in large office andapartment buildings which require large power sourcesfor elevators and air conditioners. The rooftop installa-tion work is performed by the same classifications ofPepco employees as is the outside installation work,that is, cable pullers and cable splicers represented byEUEU.During the latter part of 1970, two representatives ofLocal 26, Noone and Moseley, met with Pepco VicePresident Dannattell, and informed Dannattell that theinstallation of any electrical facilities beyond the cus-tomer's building line was, in their opinion, within the 262DECISIONS OF NATIONAL LABOR RELATIONS BOARDprovince of Local 26 members to perform. Dannattellreplied thatitwasPepco's policy to performall instal-lationservices up to the point at which the customer'sdisconnectingdevice is located, usually the currenttransformer cabinet, and this is true whether theinstal-lation isa rooftop or outsideinstallation.Noone andMoseley responded that if Pepco insisted on perform-ing rooftop work inside the building line, they would"have to pursue the matter further."On June 30, 1971, anothermeeting washeld amongNoone, Moseley, and Dannattell, during which the Lo-cal 26 representatives repeated their belief that the roof-top installation work should be performed by Local 26members rather than Pepco employees. Specific refer-ence was made towork at the East-West Towers inBethesda,Maryland, which was scheduled to beginwithin a few days of the meeting. When Dannattellrepeated that the work properly belonged to Pepcoemployees, the Local 26 representatives replied thatthey would "have to see by what other means theycould pursue the matter."On July 6, 1971, members of Local 26 began picket-ing at the East-West Towers jobsite and at Pepco'smain officebuilding in Washington. The pickets at theEast-West site carriedsigns containingthe followinglanguage:"Unfair to Local 26 IBEW-Potomac Elec-tric Power Company wages and working conditions aresubstandard for work of type being performed withinthis building."Similar signs weredisplayed at thePepco office building. Picketing at both locations con-tinued until July 15, 1971, at which time Dannattellmet with representatives of Local 26, the general con-tractor, and the electrical subcontractor for the East-West project. Dannattell was informed that all buildingtrades employees had walked off the job as a result ofthe picketing, and that the project was being delayed.Local 26 again stated that the disputed work should beperformed by its members. Dannattell agreed to con-sider subcontracting the rooftop work to the electricalsubcontractor, but no final decision was reached. Thenext day, Pepco employees were ordered off of theproject site, and subsequently Pepco agreed to subcon-tract the rooftop work.On August 17, 1971, members of Local 26 beganpicketing at the Landsburgh building in the RockvilleTown ShoppingMall inRockville,Maryland, wherePepco was scheduled to install rooftop service. Thesigns carried by the pickets again protested Pepco'sallegedly substandard wages and working conditions,When Pepco employees arrived to perform their work,they were ordered off the jobsite by the general contrac-tor. Picketing continued until August 20.On September 5, 1971, Local 26 members picketedthe Thomas EdisonBuilding inWashington.WhenPepco employees arrived to make a rooftopinstalla-into the record in thepresent proceedingstion, a crane operator, who was needed to lift the equip-ment to the roof, walked off the job.C.Contentionsof thePartiesPepco urges that the disputed work be assigned to itsemployees representedby EUEU because: (1)Pepcohas a collective-bargaining agreementwith EUEU en-compassing the disputed work;(2) Pepco employeeshave always performed the disputed work;(3) Pepcoemployees are experienced in performing such work;(4) assignment of the work to Pepco employees pre-serves the integrity of Pepco's system;(5) assignmentof the work to Pepco employees is necessary to insurethe personal safety of the Pepco employees who main-tain the system;(6) installation by Pepco employeesinsures reliability of service;(7) assignment to Pepcoemployees will result in greater efficiency;and (8) whenothers perform the work,Pepco still must supervise theinstallation,provide the equipment,and perform allnecessary maintenance.EUEU takesa position consistent with that urged byPepco.Although Local 26 did not file a brief with the Board,nor did Local 26 call any witnesses during the 10(k)proceedings,its position throughout the related 10(1)proceedings'was thatLocal 26has made no claim forthe disputed work.Moreover Local 26 maintains thatit has engaged in no unlawful conduct but rather pick-eted solely for the purpose of protesting Pepco's sub-standard wages and working conditions.D. Applicability of the StatuteBefore the Board may proceed with a determinationof the dispute pursuant to Section 10(k) of the Act, itmust be satisfied that there is reasonable cause to be-lieve that Section 8(b)(4)(D) of the Act has been vi-olated.We find that the incidents recited above provide rea-sonable cause to believe that Local 26 engaged in pick-eting and other prohibited conduct with an object offorcing or requiring Pepco to assign the disputed workto members of Local 26 rather than its own employeesrepresented by EUEU. Respondent's claim that its soleobject was to protest Pepco's substandard wages andworking conditions is belied by Respondent's repeatedverbal demands for the work and the record evidencethat it little knew, or cared, about the wages and condi-tions of Pepco's employees. At the least, assignment ofthe work in dispute was one of Respondent's objects.Thus, we find that the dispute is properly before the'The relatedproceedings under Section10(1) of the Actwere stipulated IBEW LOCAL 26263Board for determination pursuant to Section10(k) ofthe Act.'E.Merits of Dispute1.PastpracticePepco has been performing the installation of trans-formers, cables, and related equipment since 1934.Since that time, the work has been performed by Pep-co's own employees. In 1967, Pepco beganinstallingthe same equipment in facilities located on the roof ofcustomers' buildings when such an installation was ad-vantageous. The same employees perform the rooftopinstallationas had previously performed, and are stillperforming,similarwork outside the customer's build-ing.Since 1967, Pepco has completed approximately 17rooftop installationsusingits own employees, and ap-proximately seven more suchinstallationsare pendingcompletion. In only three instances has Pepco com-pleted rooftopinstallationswith other than its ownemployees.`Prior to the incidents giving rise to the current dis-pute, Local 26 had madeno claimto the disputed work.Thus, it is clear that Pepco has maintained a practiceof assigningthe disputed work to its own employees.2. Skills and trainingIt is uncontroverted that Pepco employees possesssufficient skills to perform the disputed work, havingdone so since 1934. Moreover, there is nothing in therecord to indicate that the work must be performed byelectricians.We conclude, therefore, that Pepco em-ployees are competent to perform the work.3.Efficiency and economyAs indicated above, the same employees performrooftop service as perform work on installations out-side the customer's building. Because the employeescan perform both types of installation, they can easilybe transferred from rooftop to outside job, or vice versa,when the situation warrants.The installation of transformers and cables is onepart of the integrated electrical power service suppliedby Pepco and performed by Pepco employees. Whenthe installation is made by Pepco employees, the integ-rity of the entire system is maintained, and Pepco em-ployees working on other parts of the system are famil-iar with the installation and are secure in knowing that'Contrary to Local 26's contention that it has made no claim for thedisputed work, we find its conduct, described above, to be sufficient evidenceof such a claim to place the dispute properly before the Board'Of these three, two were projects involved in the current dispute, andthe third was a building housing IBEW's headquartersthe installation was performed according to Pepcostandards and procedures.Whether or not Pepco employees install the equip-ment, it is still owned by Pepco. In those instances inwhich Pepco subcontracted the disputed work, Pepcostillpurchased, supplied, and maintained the equip-ment. Also, when the work is subcontracted, a Pepcosupervisor must be present to insure proper installa-tion.No such supervisor need be present when Pepcoemployees perform the work.From the foregoing, and in the absence of evidenceto the contrary, we conclude that the assignment of thedisputed work to Pepco employees will result in greaterefficiency and economy than assignment of the work tomembers of Local 26.4.Certification and contractsEUEU has been the certifiedbargainingrepresenta-tive for all Pepco employees, including cable pullersand cable splicers, for over 30 years. IBEW does notrepresent any Pepco employees.Pepco and EUEU are currently parties to a collec-tive-bargainingagreement,effective through May 31,1972, covering the employees who perform the dis-puted work.We find, therefore, that Pepco's assignment of thedisputed work to its own employees is consistent withEUEU's certification and with Pepco's collective-bar-gaining agreementwith EUEU.5.Pepco's assignment of workAs indicated, Pepco assigned the disputed work to itsown employees, based on business considerations, in-cluding consideration of the efficiency and economyresulting therefrom.CONCLUSIONSIn view of all of the above and the record as a whole,we conclude that the work in dispute should beawarded to Pepco employees, and we shall determinethe dispute in favor of Pepco employees represented byEUEU. In making this determination, we are awardingthe work in issue to Pepco employees represented byEUEU, and not to EUEU or its members.Accordingly, we find that Local 26 was not, and isnot, entitled by means proscribed by Section 8(b)(4)(D)of the Act to force or require Pepco to assign the dis-puted work to its members rather than to Pepco em-ployees represented by EUEU. 264DECISIONSOF NATIONAL LABOR RELATIONS BOARDSCOPE OF DETERMINATIONPepco, in its brief, requests that the Board determinethe dispute by awarding the disputed work to its ownemployees, and further requests that the Board deter-mination apply to the entire geographicareain whichPepco operates, that is, the Greater Washington met-ropolitan area.In the past it has been the Board's policy to make anaward broad enough toencompassthe geographic areain which an employer does business, wherever jurisdic-tions of the competing unions coincide, in circum-stances where thereis anindication that the dispute islikely to recur.' In view of the fact that Local 26 haspicketed at least three locations at which Pepco em-ployees have attempted to perform the disputed work,Local 26 has made several demands for the disputedwork, and Pepco has future commitments to performthe disputed work, we believe that there is a substantiallikelihood that this dispute will be repeated. Therefore,our determination in this case applies to all similardisputes occurring within the GreaterWashingtonmetropolitan area, wherever the jurisdictions of Local26 and EUEU coincide.'Local299,Sheet Metal Workers' International Association.AFL-CIO(Metalab Equipment Company),173 NLRB 1329,and cases cited thereinat fn. 4DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National Labor Re-lationsAct, as amended, and upon the basis of theforegoing findings and the entire record in this case, theNational Labor Relations Board makes the followingdetermination of dispute.A. Employees of the Potomac Electric Power Com-pany currently represented by Electric Utility Em-ployees Union are entitled to perform the followingwork:All work involving the installation of transformersand the extending of primary feeders to servicetermination facilities at sites selected by customerseither within or outside the customer's buildingwithin the Greater Washington metropolitan area.B. International Brotherhood of Electrical Workers,Local No. 26, AFL-CIO, is not entitled by means pro-scribed by Section 8(b)(4)(D) of the Act to force orrequire Potomac Electric Power Company to assign theabove-described work to employees represented by Lo-cal 26.C. Within 10 days from the date of this Decision andDetermination of Dispute, International Brotherhoodof ElectricalWorkers, Local No. 26, AFL-CIO, shallnotify the Regional Director for Region 5, in writing,whether or not it will refrain from forcing or requiringPotomac Electric Power Company to assign the workin dispute to its members rather than to employees ofPotomac Electric Power Company represented byElectric Utility Employees Union.